ORDER
The Office of Attorney Ethics having filed with the Court a petition pursuant to Rule 1:20 — 3(g)(4) and Rule 1:20-11, seeking the immediate temporary suspension from practice of SCOTT MICHAEL MARINELLI, of CRANFORD, who was admitted to the bar of this State in 2001 and good cause appearing;
And the Court having ordered respondent to provide the Office of Attorney Ethics with files and documents within ninety days *342and to be restrained and enjoined from engaging in the private practice of New Jersey law;
And the Office of Attorney Ethics having reported to the Court that respondent has failed to provide the files and documents as ordered;
And good cause appearing;
It is ORDERED that the petition for immediate temporary suspension is granted and SCOTT MICHAEL MARINELLI is temporarily suspended from the practice of law, effective immediately and until the further Order of this Court; and it is further
ORDERED that respondent is hereby restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by SCOTT MICHAEL MARINELLI pursuant to Rule 1:21-6 shall be restrained from disbursement expect on application to this Court for good cause shown, pending the further Order of this Court; and it is further
ORDERED that SCOTT MICHAEL MARINELLI comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of the respondent’s file as an attorney at law of this State.